Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s remarks/amendments of claims 1 and 3-10 in the reply filed on September 26th, 2022 is acknowledged. Claim 1 has been amended. Claims 2 and 11-20 have been cancelled.  Claims 1 and 3-10 are pending.
Action on merits of claims 1 and 3-10 as follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Feng (US 2019/0081048, hereinafter as Feng ‘048) in view of Balseanu (US 2009/0263972, hereinafter as Bals ‘972).
Regarding Claim 1, Feng ‘048 teaches an integrated device, comprising: 
a transistor gate (Fig. 3, (GS); [0009]) over a semiconductor base (10); 
sidewall spacers (SP1; [0010]) along sidewalls of the transistor gate; the sidewall spacers comprising a first region (S1) of SiN (see para. [0016]) along the transistor gate and comprising a second region (S2) formed of different material (see para. [0010]), the second region being spaced from the transistor gate by the first region;
source/drain regions (52; [0010]) within the semiconductor base and operatively proximate the first transistor gate.  
Thus, Bals ‘972 is shown to teach all the features of the claim with the exception of explicitly the limitation: “a SiBNO material, where the chemical formula lists primary constituents rather than a specific stoichiometry”.
However, Bals ‘972 teaches a SiBNO material (see para. [0083] and [0092]) for spacer application. Examiner considers the SiBN material of the spacers converting to SiBNO by using thermal/plasma treatment methods (see para. [0092]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Bals ‘972 by having SiBNO material for spacer applications to improve the performance characteristic (e.g. protecting the gate stack from physical degradation during subsequent processing steps, and providing an oxygen and moisture barrier to protect the gate metal (see para. [0006]) and/or improving the breakdown voltage/leakage current etc…) of the transistor device (see para. [0083]-[0084]) as suggested by Bals ‘972.
Furthermore, it has been held to be within the general skill of a worker in the art to use SiBNO material for spacer applications and to have the chemical formula lists primary constituents rather than a specific stoichiometry on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to have the chemical formula lists primary constituents rather than a specific stoichiometry in order to improve the performance characteristic (e.g. breakdown voltage/leakage current etc…) of the transistor device.
It is noted that the limitation of claim reciting “operatively proximate the first transistor gate” specifies an intended use or field of use since the limitation recited above is the feature occurs when the voltage is applied to the integrated circuit [underlying for clarity], and therefore is treated as non-limiting since it has been held that in device claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claims.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).

Claims 3-10 is rejected under 35 U.S.C. 103 as being unpatentable over Feng ‘048 and Bals ‘972 in view of Huh (US 2009/0017640, hereinafter as Huh ‘640).
Regarding Claim 3, Feng ‘048 teaches the sidewall spacers comprise SiN (Fig. 3, (S1); [0016]) and S2 layer (other material) between dielectric layer (61, formed of suitable insulation material; [0012]) and the transistor gate.
Bals ‘972 teaches the sidewall spacers comprise SiN (Fig. 2E, (227); [0029]) and SiBN (226; [0083]) between the boron-containing material (232; [0032]) and the transistor gate.
Thus, Feng ‘048 and Bals ‘972 are shown to teach all the features of the claim with the exception of explicitly the limitations: “the SiBNO and the transistor gate, where the chemical formulas list primary constituents rather than specific stoichiometries”.  
However, Huh ‘640 teaches boron-containing material is SiBNO (e.g. SiBN with oxidation plasma post treatment; [0034], [0035] and [0053]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Feng ‘048 and Bals ‘972 by having SiBNO material in order to improve device performance (see para. [0007]-[0008].
Thus, Feng ‘048, Bals ‘972 and Huh ‘640 are shown to teach all the features of the claim with the exception of explicitly the limitation: “the chemical formula lists primary constituents rather than a specific stoichiometry”.
However, it has been held to be within the general skill of a worker in the art to have the chemical formula lists primary constituents rather than a specific stoichiometry on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to have the chemical formula lists primary constituents rather than a specific stoichiometry in order to improve the performance characteristic (e.g. breakdown voltage/leakage current etc…) of the transistor device.

Regarding Claim 4, Feng ‘048, Bals ‘972 and Huh ‘640 are shown to teach all the features of the claim with the exception of explicitly the limitation: “the SiBN comprises a boron concentration within a range of from about 20 atomic percent to about 30 atomic percent”.  
However, it has been held to be within the general skill of a worker in the art to have the SiBN comprises a boron concentration within a range of from about 20 atomic percent to about 30 atomic percent on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to have the SiBN comprises a boron concentration within a range of from about 20 atomic percent to about 30 atomic percent in order to improve the performance characteristic (e.g. breakdown voltage/leakage current etc…) of the transistor device.

Regarding Claim 5, Feng ‘048, Bals ‘972 and Huh ‘640 are shown to teach all the features of the claim with the exception of explicitly the limitation: “the SiBNO comprises a boron concentration within a range of from about 20 atomic percent to about 30 atomic percent”.  
However, it has been held to be within the general skill of a worker in the art to have the SiBNO comprises a boron concentration within a range of from about 20 atomic percent to about 30 atomic percent on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to have the SiBNO comprises a boron concentration within a range of from about 20 atomic percent to about 30 atomic percent in order to improve the performance characteristic (e.g. breakdown voltage/leakage current etc…) of the transistor device.

Regarding Claim 6, Feng ‘048, Bals ‘972 and Huh ‘640 are shown to teach all the features of the claim with the exception of explicitly the limitation: “the SiBNO and SiBN comprises a boron concentration within a range of from about 20 atomic percent to about 30 atomic percent”.  
However, it has been held to be within the general skill of a worker in the art to have the SiBNO and SiBN comprises a boron concentration within a range of from about 20 atomic percent to about 30 atomic percent on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to have the SiBNO and SiBN comprises a boron concentration within a range of from about 20 atomic percent to about 30 atomic percent in order to improve the performance characteristic (e.g. breakdown voltage/leakage current etc…) of the transistor device.

Regarding Claim 7, Bals ‘972 teaches the SiN (227; [0029]) is between the SiBN (226; [0083]) and the boron-containing material (232; [0032])
 Huh ‘640 teaches boron-containing material is SiBNO (e.g. SiBN with oxidation plasma post treatment; [0034], [0035] and [0053]).

Regarding Claim 8, Bals ‘972 teaches the SiN (226) is thinner than the SiBN (227) and the boron-containing material (232).  
Huh ‘640 teaches boron-containing material is SiBNO (e.g. SiBN with oxidation plasma post treatment; [0034], [0035] and [0053]).
Furthermore, it has been held to be within the general skill of a worker in the art to have the SiN (226) is thinner than the SiBN (227) and the SiBNO on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Regarding Claim 9, Bals ‘972 teaches the SiN (227; [0029]) is between the SiBN (226; [0083]) and the boron-containing material (232; [0032])
 Huh ‘640 teaches boron-containing material is SiBNO (e.g. SiBN with oxidation plasma post treatment; [0034], [0035] and [0053]).
Thus, Feng ‘048, Bals ‘972 and Huh ‘640 are shown to teach all the features of the claim with the exception of explicitly the limitation: “a first layer of SiN along the sidewalls of transistor gate; a layer of SiBN over the first layer of SiN; a second layer of SiN over the layer of SiBN; and a layer of SiBNO over the second layer of SiN; and wherein the chemical formulas list primary constituents rather than specific stoichiometries”.  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have SiN spacer layer that can be arranged in any order, thus a first layer of SiN along the sidewalls of transistor gate; a layer of SiBN over the first layer of SiN; a second layer of SiN over the layer of SiBN; and a layer of SiBNO over the second layer of SiN involves only routine skill in the art.  In re Einstein, 8 USPQ 167. A person of ordinary skills in the art is motivated to have a first layer of SiN along the sidewalls of transistor gate; a layer of SiBN over the first layer of SiN; a second layer of SiN over the layer of SiBN; and a layer of SiBNO over the second layer of SiN; in order to improve the performance characteristic (e.g. breakdown voltage/leakage current etc…) of the transistor device.
Furthermore, it has been held to be within the general skill of a worker in the art to have the chemical formula lists primary constituents rather than a specific stoichiometry on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to have the chemical formula lists primary constituents rather than a specific stoichiometry in order to improve the performance characteristic (e.g. breakdown voltage/leakage current etc…) of the transistor device.

Regarding Claim 10, Bals ‘972 teaches LDD regions (140; [0023]) within the semiconductor base (103) and under the sidewall spacers (126).

Response to Arguments
4.	Applicant’s arguments with respect to claims 1 and 3-10, filed on 09/26/2022, have been considered but are moot in view of the new ground of rejection.

Interviews After Final
5.	Applicants note that an interview after a final rejection is permitted in order to place the application in condition for allowance or to resolve issues prior to appeal. However, prior to the interview, the intended purpose and content of the interview should be presented briefly, preferably in writing.  Upon review of the agenda, the Examiner may grant the interview if the examiner is convinced that disposal or clarification for appeal may be accomplished with only nominal further consideration. Interviews merely to restate arguments of record or to discuss new limitations will be denied. See MPEP § 714.13

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
7.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Dzung Tran whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Supervisor Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DZUNG TRAN/
Primary Examiner, Art Unit 2829